

Exhibit 10




CONSULTING and LEGAL SERVICES AGREEMENT




THIS AGREEMENT is made this November 28, 2007 (the “Effective Date”) by and
between Nuclear Solutions, Inc., a Nevada corporation (“Nuclear Solutions”) and
Fred Frisco, (“Frisco”).




BACKGROUND


A. Nuclear Solutions wishes to engage Frisco in a variety of investor relations
activities, as set forth herein.


B. Frisco wishes to accept such engagement on the terms and conditions set forth
herein.




NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties agree as follows:


1. Services Provided. The Consultant shall provide broad based
investor/shareholder relations services to shareholders, current and potential
investors of Nuclear Solutions, Inc. and subsidiary companies.


Frisco shall provide priority services under the terms of the contract for an
expected minimum of 160 hours per month and additionally as directed from time
to time by the Chief Executive Officer of Nuclear Solutions (the “CEO”) during
the Term of this Agreement (collectively, the “Services”).


2. Consideration:


Compensation: The fair market value of the services to be performed over the two
year term of the contract are agreed to be $240,000 In consideration for the
Services to be performed during the term following the Effective Date, upon
execution, or as soon as practical in regards to Federal and State securities
laws, Nuclear Solutions shall issue 1,000,000 restricted (SEC Rule 144) shares
valued at $240,000 The share calculation is as follows: The 50 day moving
average of the stock price on 11-28-07 is .48 which is then discounted by 50%
due to the restricted nature of the stock to give a basis price of .24 cents.
$240,000/.24 yields 1,000,000 shares.


3. Additional Consideration/Reimbursement. 


Nuclear Solutions shall reimburse Frisco for all reasonable expenses, provided
such expenses have been pre-approved in writing by Nuclear Solutions.


4. NO Registration. Nuclear Solutions shall issue restricted common shares as
defined and governed by SEC Rule 144 to Frisco.


5. Term. This Agreement shall commence on the Effective Date and shall continue
until May 28, 2009 (the “Term”), or unless otherwise terminated in accordance
with the provisions set forth in Section 9.


 
 

--------------------------------------------------------------------------------

 
6. Proprietary Rights; Disclosures of Intellectual Property. 


All work performed under this Agreement, and all Services, materials, products,
deliverables developed or prepared for Nuclear Solutions by Frisco under this
Agreement, are the property of Nuclear Solutions and all title and interest
therein shall vest in Nuclear Solutions and shall be deemed to be a Work Made
for Hire and made in the course of performing the Services. To the extent that
title to any such works may not, by operation of law, vest in Nuclear Solutions
or such works may not be considered Works Made for Hire under applicable law,
all rights, title and interest therein are hereby irrevocably assigned to
Nuclear Solutions. All such materials shall belong exclusively to Nuclear
Solutions, with Nuclear Solutions having the right to obtain and to hold in its
own name, copyrights, registrations or such other protection as may be
appropriate to the subject matter, and any extensions and renewals thereof.
Frisco agrees to give Nuclear Solutions and any person designated by Nuclear
Solutions, reasonable assistance required to perfect the rights defined in this
Paragraph without further payment or compensation.


Unless otherwise requested by Nuclear Solutions, upon the completion of the
Services to be performed under this Agreement or upon the earlier termination of
this Agreement (other than upon default for non-payment by Nuclear Solutions
that is not later cured either through written agreement of the parties hereto
or through satisfaction by Nuclear Solutions of a judgment against it to make
such payments), Frisco shall immediately turn over to Nuclear Solutions all
materials and deliverables acquired or developed by Frisco pursuant to this
Agreement.


7. Confidential Information. Nuclear Solutions and Frisco each acknowledge the
sensitivity of the subject matter of this Agreement. Any specifications,
drawings, sketches, models, samples, data, computer programs (including all
source code and object code) or documentation, technical information, methods of
operation, Nuclear Solutions client information or other business information or
confidential information of either Nuclear Solutions or Frisco (the
“Confidential Information”) and furnished or disclosed by one party to the other
hereunder shall be deemed the property of and, when in tangible form, shall be
returned to the providing party upon completion or termination of this
Agreement. Unless such information was previously known to the receiving party
free of any obligation to keep it confidential, or has been or is subsequently
made public by the providing party or a third party with a right to disclose
such information, it shall be held in confidence by the receiving party, shall
not be disclosed to any third party by the receiving party, shall be used only
for the purposes hereunder, and may be used for other purposes only upon such
terms and conditions as may be mutually agreed upon in writing; provided,
however, that the receiving party may disclose the Confidential Information as
may be required by law, rule, regulation or court order or decree, or if the
receiving party reasonably determines (following advance notice to and
opportunity to comment by the other party) that such disclosure is necessary in
order to comply with applicable law.
 
Both parties acknowledge that disclosure of any Confidential Information by the
receiving party will give rise to irreparable injury to the providing party,
inadequately compensable in damages. Accordingly, the providing party may seek
and obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available. Both parties acknowledge and agree that the covenants contained
herein are necessary for the protection of legitimate business interests of the
providing party and are reasonable in scope and content.


Notwithstanding anything to the contrary, in the event that Frisco incorporates
any of its Confidential Information into the Services, Nuclear Solutions shall
have the right to use, disclose and sublicense such Confidential Information.


 
 

--------------------------------------------------------------------------------

 
8. Warranty. The Services provided by Frisco shall be produced in a workmanlike
manner and shall be rendered by qualified personnel who will perform the tasks
assigned consistent with good professional practice and the state of the art
involved. Frisco warrants and represents that he has not and shall not grant any
rights to any third parties inconsistent with the provisions of this Agreement.


EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN THIS SECTION 8, FRISCO MAKES NO
ADDITIONAL WARRANTIES.


9. Termination and Cancellation. Either party may terminate this Agreement at
anytime with or without cause or reason. In the event of such termination by
Nuclear Solutions, Frisco shall retain all Shares previously issued. In the
event of such termination by Frisco, Frisco shall retain such number of Shares
as are pro-rated for such 12 month period to the date of termination. Frisco
must assign all other Shares to Nuclear Solutions within 10 days of termination.


10. Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHETHER BASED
ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY, OR
OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE. The parties have agreed that the limitations specified in this
Section 10 will survive and apply even if any limited remedy specified in this
Agreement is found to have failed of its essential purpose.


11. Compliance with Laws. Frisco shall comply with all applicable federal and
state laws and regulations relating in any way to its performance or
compensation under this Agreement.


12. Applicable Law. This Agreement shall be deemed to be a contract made under
the laws of Nevada and for all purposes it, plus any related or supplemental
documents and notices, shall be construed in accordance with and governed by the
laws of the Nevada exclusive of its choice of law rules. Any dispute by either
party arising out of or relating to this Agreement shall be finally settled by
binding arbitration in the District of Columbia or such other place as the
parties may mutually agree, under the Rules of the American Arbitration
Association (the “AAA”), by one (1) or more arbitrators reasonably familiar with
the technology and business covered by this Agreement, appointed by mutual
agreement of the parties. If the parties cannot agree upon an arbitrator, then
each shall appoint one (1) arbitrator and the two (2) arbitrators shall select a
third (3rd) arbitrator. If the arbitrators selected by the parties cannot agree
upon the choice of a third (3rd) arbitrator within ten (10) days after their
nomination, then the third (3rd) arbitrator shall be appointed by the AAA. The
arbitrators shall apply Nevada law to the merits of any dispute or claim. No
depositions or discovery request shall be allowed and all parties may make one
submission only before a hearing, if one is requested. The decision of the
arbitrators shall be final and binding upon the parties, shall not be subject to
appeal, and shall address the issues of costs of the arbitration and all matters
relating to such arbitration. Judgment on the award entered by the arbitrators
may be entered in any court having jurisdiction thereof and neither party shall
sue the other party except for enforcement of the arbitrator’s decision.


 
 

--------------------------------------------------------------------------------

 
13. Assignment and Delegation.


(a) By Frisco: Frisco may not sell, transfer, assign or otherwise convey any of
its rights or obligations under this Agreement to any other person without the
express prior written consent of Nuclear Solutions. Any such assignment without
such consent shall be null and void.


(b) By Nuclear Solutions: Nuclear Solutions may not sell, transfer, assign or
otherwise convey any of its rights or obligations under this Agreement to any
other person without the express prior written consent of Frisco. Any such
assignment without such consent shall be null and void.


14. Sub-Contractors. Frisco may engage or make use of subcontractors for the
purpose of providing the Services.


15. Notices. All notices to either party shall be in writing and shall be
directed to the address stated below (unless notice of an address change is
given). Any notices or other communications so addressed shall be deemed duly
served if delivered in person or sent by certified mail or facsimile, confirmed
by certified mail, return receipt requested.



   If to Nuclear Solutions:     NUCLEAR SOLUTIONS INC.        5505 Connecticut
Ave NW        #191        Washington, DC: Patrick Herda    If to Frisco:        
   Fred Frisco        512 Longhill Rd.        Hillsborough, NJ 08844

 
16. No Waiver. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy granted hereby or by any related document or by law.


17.  Entire Agreement. This Agreement, including any Schedules hereto and made a
part hereof, constitutes and expresses the entire agreement and understanding
between the parties, on the subject matter herein. All previous discussions,
promises, representations and understandings between the parties relative to
this Agreement, if any, have been merged into this document.


18. Independent Contractors. The relationship of the parties is that of
independent contractors. Nothing in the Agreement shall be construed to mean
that the parties are members of any partnership, joint venture, association,
syndicate or other entity or to confer on either party any express, implied or
apparent authority to incur any obligation or liability on behalf of the other
party.


19. Severability. In the event that any term or provision of this Agreement is
determined to be unlawful or unenforceable, such term or provision shall be
deemed severed from this Agreement and all remaining terms and provisions of
this Agreement shall remain in full force and effect.


20. Disclosure. Both parties acknowledge and agree that it may be necessary for
one party to disclose the fact of the Frisco’s retention, the duties performed
and the compensation paid, should there be proper inquiry from such a source as
an authorized U.S. or state government agency or should either party believe it
has a legal obligation to disclose such information and each party hereby
authorizes any such disclosures.


 
 

--------------------------------------------------------------------------------

 
21.  Amendments. This Agreement may not be and shall not be deemed or construed
to have been modified, amended, rescinded, canceled or waived in whole or in
part, except by written instrument signed by the parties hereto.


22. Force Majeure. Neither party shall be liable to the other party for any
delay in performance or nonperformance of any provision of this Agreement
resulting from state or governmental action; riots, war, acts of terrorism,
sabotage, strikes, lock-outs, prolonged shortage of energy, fire, flood,
hurricane, earthquakes, lightning, and explosion, provided that each party shall
promptly notify the other party of the occurrence of such event and shall
estimate the probable delay resulting therefrom.


23. Headings. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any other provision
hereof.


24. Authority to Execute. Each party represents and warrants that it has the
legal power and authority to enter into this Agreement and that it has not made
and will not make any commitments to the other inconsistent with such rights.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



NUCLEAR SOLUTIONS, INC. Fred Frisco     By:_____________________ ____________  
Fred Frisco Name:  Patrick Herda       Title:  CEO  



 
 

--------------------------------------------------------------------------------

 